            Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 1 of 26

          Case 1:09-md-02013-PAC Document 57                        Filed 09/30/10 Page 1 of 45

  UNITED STATES DISTRICT COURT
                                                                    USDC SDNY
  SOUTHERN DISTRICT OF NEW YORK
                                                                    DOCUMENT
  ------------------------------- X
  ICD CAPITAL, LLC, individually :                                  ELECTRONICALLY FILED
  and derivatively on behalf of                            :        DOC #: _________________
                                                                    DATE FILED: 07/13/2020
UNITED
  nominal   STATES      DISTRICT
                defendant             COURT
                                  CodeSmart                :
SOUTHERN
  Holdings,DISTRICT Inc., OF NEW YORK                      :
-----------------------------------------------------------x
                                                           :
In re FANNIE MAE 2008 SECURITIES
                            Plaintiff,                     ::          08 Civ.
                                                                     No.   14 7831
                                                                               Civ.(PAC)
                                                                                     8355 (JFK)
LITIGATION                                                 ::          09 MD 2013 (PAC)
          -against-                                        ::             OPINION & ORDER
                                                           ::         OPINION & ORDER
-----------------------------------------------------------x
  CODESMART         HOLDINGS,         INC.     and         :
  SHARON FRANEY,                                           :
                                                           :
                             Defendants.                   :
HONORABLE PAUL A. CROTTY, United States
  -------------------------------                          X District Judge:
  APPEARANCES
                                                                    1
    FOR PLAINTIFF ICD CAPITAL,BACKGROUNDLLC:
         Joseph M. Pastore III
        The early years
         PASTORE     & of this decade
                        DAILEY    LLCsaw a boom in home financing which was fueled, among

other
  FORthings,  by low interest
       DEFENDANTS             rates and lax
                         CODESMART          credit conditions.
                                         HOLDINGS,      INC. New
                                                               andlending
                                                                     SHARONinstruments,
                                                                               FRANEY:  such as
         Sameer Rastogi
subprimeThomas
          mortgagesP. (high credit risk loans) and Alt-A mortgages (low-documentation loans)
                         McEvoy
         SICHENZIA ROSS FERENCE LLP
kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
  JOHN F. KEENAN, United States District Judge:
assumption that the market would continue to rise and that refinancing options would always be
         Plaintiff ICD Capital, LLC (“ICD”), a Texas investment
available in the future. Lending discipline was lacking in the system. Mortgage originators did
  company, brings a motion for leave to file a second amended
not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
  complaint (“the SAC”) following the Court’s February 19, 2020
originators sold their loans into the secondary mortgage market, often as securitized packages
  Opinion & Order (“the MTD Order”) that dismissed without
known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
  prejudice ICD’s first amended complaint (“the FAC”) against
        But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
  Defendants CodeSmart Holdings, Inc. (“CodeSmart”), a Florida
and home prices began to fall. In light of the changing housing market, banks modified their
  medical insurance coding education and training company, and
lending practices and became unwilling to refinance home mortgages without refinancing.
  Sharon Franey (“Franey”), a co-founder of CodeSmart and one of

    its two executive officers and board members.                                    For the reasons
1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations
                                                             1 in the Amended Complaint are taken as true.


                                                         1
      Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 2 of 26



set forth below, ICD’s motion is DENIED, its claims are

dismissed with prejudice, and this case is closed.

     I.   Background

     The Court presumes familiarity with ICD’s first attempt to

bring suit against CodeSmart and Franey as discussed in the MTD

Order. See ICD Capital, LLC v. CodeSmart Holdings, Inc., No. 14

Civ. 8355 (JFK), 2020 WL 815733 (S.D.N.Y. Feb. 19, 2020).              To

briefly summarize, ICD brings this action individually,

derivatively, and on behalf of other aggrieved parties (together

with ICD, “Plaintiffs”) against CodeSmart and Franey for

negligent misrepresentation, breach of fiduciary duties, and

aiding and abetting fraud.     Plaintiffs allege that they

purchased approximately $2.1 million worth of CodeSmart

securities in reliance on materially false and misleading

statements the company provided in a private placement

memorandum dated June 17, 2013 (“the PPM”), certain of the

company’s press releases and filings with the U.S. Securities

and Exchange Commission (“the SEC”), and public and private

statements by non-party Ira Shapiro (“Shapiro”).         Shapiro is

CodeSmart’s former Chief Executive Officer (“CEO”), Chairman of

its Board of Directors (“Chairman”), and, along with Franey, the

company’s other co-founder.     In October 2017, Shapiro pleaded

guilty in the Eastern District of New York to conspiracy to

commit securities fraud for conduct related to Plaintiffs’

                                    2
      Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 3 of 26



claims in this action; Shapiro’s sentencing has been adjourned

sine die because of the COVID-19 pandemic. See United States v.

Discala, et al., 14 Cr. 399 (ENV) (E.D.N.Y.).         Franey and

Shapiro founded CodeSmart together, they were the company’s only

officers and board members, and they conducted the business out

of their homes in Pennsylvania and New York, respectively.

     The SAC asserts two direct claims against Franey for

negligent misrepresentation and aiding and abetting fraud, and

two derivative claims against her, brought by Plaintiffs on

behalf of CodeSmart, for breach of fiduciary duties that she

owed to the company and aiding and abetting Shapiro’s breach of

similar fiduciary duties.     The SAC adds some new facts to

Plaintiffs’ original allegations, but the claims are, in

essence, substantially the same as the FAC.        Plaintiffs argue

that justice requires granting them leave to amend because

Plaintiffs believe that Shapiro is likely indigent and they will

not receive adequate repayment from him in the criminal action

pursuant to the Mandatory Victims Restitution Act, 18 U.S.C. §§

3663A, 3664(f)(1)(A), and because Franey is likely covered by

Directors and Officers insurance.

          A.   Factual Allegations

     The following is drawn from Plaintiffs’ proposed SAC.

(Proposed Second Am. Compl. (“SAC”), ECF No. 85.)         For the

purposes of this motion, all of the SAC’s non-conclusory factual

                                    3
      Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 4 of 26



allegations are accepted as true and all reasonable inferences

are drawn in Plaintiffs’ favor. Lynch v. City of New York, 952

F.3d 67, 74–76 (2d Cir. 2020).

     Plaintiffs allege that, as the Chief Operating Officer

(“COO”) of CodeSmart and its only other board member, Franey

“knew or should have known” that the following statements were

materially false or misleading because Franey had extensive

business experience prior to joining CodeSmart, she devoted

“100% of her work time to the company,” and she had access to

information about the company and its finances and the

responsibility to confirm the accuracy of information that

CodeSmart disseminated to potential investors.

     The PPM.   In 2013, CodeSmart attempted to raise

approximately $4 million by means of a private investment in a

public entity transaction (“the PIPE”).        (SAC ¶¶ 16, 18.)        To

facilitate the PIPE, CodeSmart drafted and disseminated the PPM

to interested investors to provide them with information about

the company.    (Id. ¶ 17.)   Plaintiffs allege that the PPM

included the following false statements, which Franey knew or

should have known were false: (1) CodeSmart had entered into

several consulting agreements and had established extensive

relationships with strategic partners around the country; (2)

CodeSmart had distribution arrangements with major companies

which gave CodeSmart widespread reach and immediate access to

                                    4
      Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 5 of 26



hundreds of thousands of potential students; (3) CodeSmart had

entered into a long-term agreement with one of the country’s

largest hospital group purchasing organizations; (4) CodeSmart

had been endorsed by two regional extension centers in Florida;

and (5) CodeSmart provided consulting services.         (Id. ¶¶ 21–35.)

As in the FAC, however, Plaintiffs once again assert “upon

information and belief” that each of these factual statements

were false.   Plaintiffs also once again allege that the PPM

omitted “key facts” and did not accurately present the company’s

financial condition, which Franey knew or should have known.

(Id. ¶¶ 36–38.)

     May 2013 press release.      On May 28, 2013, CodeSmart issued

a press release stating that the company was the “exclusive

strategic partner” to Binghamton University for certain medical

coding education and consulting services relating to “ICD-10,”

an industry classification system that was to become effective

in October 2014.   (Id. ¶¶ 14, 40.)      Plaintiffs allege, “based on

conversations and email communications with representatives of

Binghamton University,” that the press release was false because

CodeSmart’s agreement with Binghamton University was not an

exclusive relationship.     (Id. ¶¶ 41–45.)

     June 2013 press release.      On June 4, 2013, CodeSmart issued

a press release stating that the company was “the exclusive

strategic partner for ICD-10 education and consulting services

                                    5
      Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 6 of 26



to Ramapo College.”    (Id. ¶ 50.)       Plaintiffs allege that this

statement was false, and that Franey knew that Ramapo College

had not finalized such an agreement with CodeSmart at that time,

because on the same day the press release was issued, an

individual at Ramapo College emailed representatives of

CodeSmart, including Franey, to complain about the unauthorized

press release.   (Id. ¶¶ 51–53.)     Plaintiffs further allege that

the individual stated that she was “very concerned” about the

press release and said, “as you know, we are not yet approved .

. . to proceed with a contract for this program.”         (Id. ¶ 53.)

The individual requested that CodeSmart “halt any further

communications/promotions about a partnership with Ramapo

College.”   (Id.)

     The SAC alleges that Franey responded to the individual and

apologized for the press release stating, “Ruth Patterson and I

[Franey] were not aware that this was to be released” and “no

further releases mentioning Ramapo will be issued without your

consent.”   (Id. ¶ 54.)   Shapiro also responded to the individual

and apologized for the press release stating, “this is all done

in the spirit of promoting business opportunities for you as a

partner.”   (Id. ¶ 56.)   Neither Franey, Shapiro, nor CodeSmart

ever issued a revised or amended press release regarding the

company’s relationship with Ramapo College.         (Id. ¶ 59.)

Plaintiffs allege, however, only “upon information and belief”

                                     6
         Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 7 of 26



that CodeSmart never finalized a contract with Ramapo College.

(Id. ¶ 55.)

     Forbes article.       On June 25, 2013, Forbes published an

article in which Shapiro stated that CodeSmart had affiliations

with more than 60 colleges and universities and it had signed an

exclusive agreement with one of the largest hospital groups in

the country.      (Id. ¶ 62.)    Plaintiffs allege that CodeSmart did

not have affiliations with the colleges and universities, and

they once again assert “upon information and belief” that

CodeSmart did not have an exclusive agreement with the hospital

group.     (Id. ¶¶ 63, 66.)

     SEC filings.       On July 3, 2013, CodeSmart filed a Form 8-K

with the SEC stating that Shapiro, in his capacity as

CodeSmart’s CEO and Chairman, presented at an online investor

conference and projected that CodeSmart’s gross revenue and net

income would increase dramatically over the following three

years.     (Id. ¶ 67.)    Nine days later, CodeSmart filed an amended

Form 8-K in which the company estimated that it would earn

approximately $10 million in revenues over the next 12 months.

(Id. ¶ 68.)

     Private statements by Shapiro.          Finally, in or around mid-

July 2013, Shapiro told two potential PIPE investors, one of

whom was a member of ICD, that CodeSmart’s stock was doing



                                       7
      Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 8 of 26



“great,” and it would likely double and split again “very soon.”

(Id. ¶ 71.)

     Relying on these representations, Plaintiffs executed

subscription agreements to purchase CodeSmart’s common stock at

$1.50 per share.    (Id. ¶ 73.)    The shares were sold as

“restricted securities,” which meant that they could not be

resold or transferred by Plaintiffs until the shares were

registered for sale with the SEC or covered by an exemption.

(Id. ¶ 90.)   Accordingly, the subscription agreements obligated

CodeSmart to file a registration statement and to ensure that it

was declared effective.     (Id. ¶¶ 92–96.)     However, neither

CodeSmart, Shapiro, nor Franey complied with the requirement,

which caused CodeSmart to breach its contractual obligations to

Plaintiffs.   (Id.)   As a result, Plaintiffs were not able to

transfer or sell their shares on a public market to mitigate

their losses, and Plaintiffs’ approximately $2.1 million

investment became worthless when the stock price sank from a

high of $6.94 per share in July 2013, to $0.01 per share the

following year.    (Id. ¶¶ 69, 97–100.)     The SEC ultimately

suspended trading in CodeSmart stock in 2015 and revoked its

registration in 2016.    (Id. ¶¶ 101–02.)      Plaintiffs allege that,

at the time they purchased their shares, Franey’s ownership

interest was valued at over $20 million.        (Id. ¶ 15.)



                                    8
        Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 9 of 26



            B.   Procedural Background

       Plaintiffs initiated this action in October 2014, by filing

a complaint against CodeSmart, Franey, and Shapiro.            (ECF No.

1.)    The following year, the Court stayed these proceedings

until final disposition of the criminal action against Shapiro

and related investigations into CodeSmart and Franey.            (ECF No.

39.)    Franey was never indicted, and on January 29, 2019, she

and CodeSmart consented to lifting the stay and reinstating this

case.    (ECF No. 68.)

       On February 4, 2019, Plaintiffs filed the FAC, which

removed Shapiro as a defendant and asserted direct and

derivative claims against Franey.         (ECF No. 71.)    On April 19,

2019, CodeSmart and Franey (together, “Defendants”) moved to

dismiss the FAC for failure to state a claim upon which relief

may be granted.     (ECF No. 74.)     The Court granted Defendants’

motion on February 19, 2020, (ECF No. 80), but allowed

Plaintiffs the opportunity to cure “their woefully inadequate

first attempt to bring suit against Franey” by demonstrating how

a second amended complaint “would survive a comparable motion to

dismiss brought by Defendants.” ICD Capital, 2020 WL 815733, at

*9.    On March 20, 2020, Plaintiffs filed the instant motion,

(ECF Nos. 83–85), which was heard during a telephonic argument

on July 1, 2020.



                                      9
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 10 of 26



     II. Legal Standards Governing Motions Under Rules 12(b)(6)
     and 9(b)

     Leave to amend should be freely granted when justice so

requires. Fed. R. Civ. P. 15(a)(2); Lucente v. Int’l Bus. Machs.

Corp., 310 F.3d 243, 258 (2d Cir. 2002).       “Nonetheless, the

Court may deny leave if the amendment (1) has been delayed

unduly, (2) is sought for dilatory purposes or is made in bad

faith, (3) the opposing party would be prejudiced, or (4) would

be futile.” Lee v. Regal Cruises, Ltd., 916 F. Supp. 300, 303

(S.D.N.Y. 1996) (citing Foman v. Davis, 371 U.S. 178, 182

(1962)).   “An amendment to a pleading is futile if the proposed

claim could not withstand a motion to dismiss pursuant to Fed.

R. Civ. P. 12(b)(6).” Lucente, 310 F.3d at 258.        “Thus, the

standard for denying leave to amend based on futility is the

same as the standard for granting a motion to dismiss.” IBEW

Local Union No. 58 Pension Tr. Fund & Annuity Fund v. Royal Bank

of Scotland Grp., PLC, 783 F.3d 383, 389 (2d Cir. 2015).

     “[I]n deciding a Rule 12(b)(6) motion to dismiss a

complaint, [the Court] is required to accept all ‘well-pleaded

factual allegations’ in the complaint as true.” Lynch, 952 F.3d

at 74–75 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

The Court, however, may not credit “‘naked assertions’ devoid of

‘further factual enhancement,’” Iqbal, 556 U.S. at 678 (brackets

omitted) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,


                                   10
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 11 of 26



557 (2007)), nor “conclusory allegations or legal conclusions

couched as factual allegations,” Rothstein v. UBS AG, 708 F.3d

82, 94 (2d Cir. 2013).    “Although allegations that are

conclusory are not entitled to be assumed true, when there are

well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to

an entitlement to relief.” Lynch, 952 F.3d at 75 (alterations,

citations, and internal quotation marks omitted).         “The

assessment of whether a complaint’s factual allegations

plausibly give rise to an entitlement to relief ‘does not impose

a probability requirement at the pleading stage; it simply calls

for enough fact to raise a reasonable expectation that discovery

will reveal evidence of illegal’ conduct.” Id. (quoting Twombly,

550 U.S. at 556).

     In addition to the requirements of Rule 12(b)(6), a

complaint alleging fraud must satisfy the heightened pleading

requirements of Rule 9(b) by stating the circumstances

constituting fraud “with particularity.” Loreley Fin. (Jersey)

No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 174 (2d Cir.

2015).   “Rule 9(b)’s heightened particularity requirement does

not apply to allegations regarding fraudulent intent, also known

as scienter, which may be alleged generally.” Minnie Rose LLC v.

Yu, 169 F. Supp. 3d 504, 511 (S.D.N.Y. 2016).        Plaintiffs,

however, “are still required to plead the factual basis which

                                   11
        Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 12 of 26



gives rise to a ‘strong inference’ of fraudulent intent.”

Stephenson v. PricewaterhouseCoopers, LLP, 482 F. App’x 618, 622

(2d Cir. 2012) (summary order) (emphasis omitted) (quoting

Wexner v. First Manhattan Co., 902 F.2d 169, 172 (2d Cir.

1990)).     “An inference is ‘strong’ if it is ‘cogent and at least

as compelling as any opposing inference one could draw from the

facts alleged.’” Loreley Fin., 797 F.3d at 176–77 (quoting

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324

(2007)).

     III.     Discussion

     As a preliminary matter, it is worth noting that

Plaintiffs’ claims once again suffer from the following two

significant deficiencies, which the MTD Order previously

identified and discussed at length.

     First, Plaintiffs continue to assert “upon information and

belief” that certain statements were false or misleading.             The

MTD Order explained that Plaintiffs may allege such facts in

this manner, but the heightened pleading requirements of Rule

9(b) require that Plaintiffs set forth the factual basis for

their “information and belief.” See ICD Capital, 2020 WL 815733,

at *4–5, *7.     The SAC, however, fails to articulate a factual

basis for any of Plaintiffs’ “upon information and belief”

allegations, and the Court, once again, will not treat them as

true.

                                      12
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 13 of 26



     Second, the SAC is once again riddled with conclusory

allegations relating to Franey’s conduct and her awareness of,

or involvement in, the false and misleading statements allegedly

issued by CodeSmart and Shapiro.        The MTD Order pointedly

explained that such allegations are insufficient. See id. at *7

(finding “the FAC’s utter lack of specifics with respect to

actions by Franey is the fundamental flaw with Plaintiffs’

entire pleading,” and “Plaintiffs do not allege anything that,

on its own, gives rise to an inference of wrongdoing by Franey,

to say nothing of Rule 9(b)’s heightened pleading requirement”)

(emphasis in original).    As discussed below, the SAC only adds

one new, non-conclusory allegation against Franey:         Regarding

the June 2013 press release, Plaintiffs now allege that Franey

received and responded to an email from Ramapo College that

voiced concern about the accuracy of CodeSmart’s June 4, 2013

press release, but Franey personally took no action in response.

(SAC ¶¶ 50–59.)   Although this gives rise to the inference that

Franey was put on notice that the press release contained a

false statement, the allegation of wrongful conduct by Franey—

i.e., that she failed to issue a corrective press release—relies

on Plaintiffs’ unsupported and speculative assertion that, “upon

information and belief,” CodeSmart never finalized a contract

with Ramapo College.    (Id. ¶ 55.)



                                   13
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 14 of 26



          A.   Negligent Misrepresentation

     To state a cause of action for negligent misrepresentation,

“a plaintiff must show ‘(1) the existence of a special or

privity-like relationship imposing a duty on the defendant to

impart correct information to the plaintiff; (2) that the

information was incorrect; and (3) reasonable reliance on the

information.’” Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d

473, 490 (2d Cir. 2014).    Where a negligent misrepresentation

claim sounds in fraud, courts generally require that the claim

satisfy the heightened pleading requirements of Rule 9(b). See

PetEdge, Inc. v. Garg, 234 F. Supp. 3d 477, 496 (S.D.N.Y. 2017)

(“A claim for negligent misrepresentation ‘must be pled in

accordance with the specificity criteria of Rule 9(b).’”); see

also Pilkington N. Am., Inc. v. Mitsui Sumitomo Ins. Co. of Am.,

420 F. Supp. 3d 123, 141–42 (S.D.N.Y. 2019).        However, “[i]f it

were shown that the facts were peculiarly within the possession

and control of the opposing party, then it is true that [a

plaintiff] could plead facts ‘upon information and belief.’            But

even then, ‘the plaintiff still bears the burden of alleging

facts upon which her or his belief is founded.’” Pilkington, 420

F. Supp. 3d at 142 (quoting Riker v. Premier Capital, LLC, No.

15 Civ. 8293 (ALC), 2016 WL 5334980, at *6 (S.D.N.Y. Sept. 22,

2016)).



                                   14
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 15 of 26



     Plaintiffs argue that a special or privity-like

relationship existed between Plaintiffs and Franey based on the

nature of Plaintiffs’ investment in CodeSmart, Franey’s role as

an officer and director of the company, and Franey’s prior

experience in a commercial enterprise that included a global

healthcare consulting division.      The Court disagrees.

     First, Plaintiffs did not even argue in their opening brief

that the SAC’s negligent misrepresentation claim is now

sufficiently pleaded, and they belatedly raise a defense of the

claim only in their reply brief.        Second, Plaintiffs cite no

authority in support of their argument that Franey’s position at

CodeSmart, together with her prior experience, somehow

establishes a special relationship between her and Plaintiffs.

Indeed, unlike Plaintiffs’ allegations regarding false

statements by Shapiro, Plaintiffs do not allege any

communications between themselves and Franey.        Finally,

Plaintiffs’ conclusory allegations do not overcome the general

rule that a special relationship “requires a closer degree of

trust than an ordinary business relationship,” and that such

relationships “must be different from the arms-length, business

relationship the parties had.” ICD Capital, 2020 WL 815733, at

*5 (citing Toledo Fund, LLC v. HSBC Bank USA, Nat. Ass’n, No. 11

Civ. 7686 (KBF), 2012 WL 364045, at *6 (S.D.N.Y. Feb. 3, 2012),

and Busino v. Meachem, 270 A.D.2d 606, 608 (3d Dep’t 2000)); see

                                   15
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 16 of 26



also Naughright v. Weiss, 857 F. Supp. 2d 462, 470–71 (S.D.N.Y.

2012) (explaining that “[t]o allege a special relationship, [a

plaintiff] must establish something beyond an ordinary arm’s

length transaction,” and “a fiduciary relationship cannot be

formed merely by a plaintiff’s subjective decision to repose

trust in the defendant”).     Accordingly, leave to amend Count I

is denied as futile.

           B.   Aiding and Abetting Fraud

     “To state a claim for aiding and abetting fraud, Plaintiffs

must allege ‘(1) the existence of an underlying fraud; (2)

knowledge of this fraud on the part of the aider and abettor;

and (3) substantial assistance by the aider and abettor in

achievement of the fraud.’” HSH Nordbank AG v. RBS Holdings USA

Inc., No. 13 Civ. 3303 (PGG), 2015 WL 1307189, at *15 (S.D.N.Y.

Mar. 23, 2015) (quoting Stanfield Offshore Leveraged Assets,

Ltd. v. Metro. Life Ins. Co., 64 A.D.3d 472, 476 (1st Dep’t

2009)).   “A plaintiff alleging aiding and abetting claims

sounding in fraud must also plead the elements of aiding and

abetting with particularity.” Berman v. Morgan Keegan & Co.,

Inc., No. 10 Civ. 5866 (PKC), 2011 WL 1002683, at *7 (S.D.N.Y.

Mar. 14, 2011), aff’d, 455 F. App’x 92 (2d Cir. 2012).

“Plaintiffs must allege a strong inference of actual knowledge

or conscious avoidance; reckless disregard will not suffice.”

Anwar v. Fairfield Greenwich Ltd., 728 F. Supp. 2d 372, 442

                                   16
        Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 17 of 26



(S.D.N.Y. 2010).      “While actual knowledge of the underlying

fraud may be averred generally under Rule 9(b), the plaintiff

must accompany the general allegation with allegations of

specific ‘facts giving rise to a strong inference of actual

knowledge regarding the underlying fraud.’” Berman, 2011 WL

1002683, at *10 (citing Lerner v. Fleet Bank, N.A., 459 F.3d

273, 293 (2d Cir. 2006)).

     The MTD Order ruled that the FAC’s allegations regarding

the existence of an underlying fraud failed to satisfy the

requirements of Rule 9(b). See ICD Capital, 2020 WL 815733, at

*6–7.    Assuming arguendo that Shapiro’s guilty plea conviction

plausibly established the existence of a fraud that Franey then

aided and abetted—which the MTD Order noted was doubtful because

Franey was not indicted as a co-conspirator—the Court ruled that

the FAC’s conclusory allegations of misconduct by Franey “do not

give rise to an inference, much less a plausible one, that

Franey had knowledge of Shapiro’s fraud or that she

affirmatively assisted, helped conceal, or enabled it to

proceed.” Id. at *7.

     As discussed above, the SAC adds only one new, non-

conclusory allegation regarding Franey: that she was put on

notice that the June 2013 press release was inaccurate and she

did not issue a corrective statement in response.            Even if this

allegation was sufficiently pleaded—which, again, it is not

                                      17
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 18 of 26



because Plaintiffs do not provide any factual basis for their

“information and belief” that CodeSmart never finalized a

contract with Ramapo College, and hence, that a corrective

statement was necessary—Plaintiffs’ allegations concerning

Franey still fail to satisfy the knowledge and substantial

assistance pleading requirements for a permissible claim of

aiding and abetting fraud.     Accordingly, leave to amend Count II

is denied as futile.

     First, even when construed in the light most favorable to

Plaintiffs, Franey’s response to the individual at Ramapo

College—i.e., that she and another “were not aware that [the

announcement] was to be released” and “no further releases

mentioning Ramapo will be issued without [Ramapo’s] consent”—

gives rise to the inference that Franey did not intend for the

issuance of a false press release.      This cuts against inferring

Franey’s actual knowledge of the underlying fraud. See, e.g.,

Berman, 2011 WL 1002683, at *10–13 (dismissing aiding and

abetting fraud claim where plaintiffs’ non-conclusory

allegations were “based upon conjecture and surmise” and “at

most speak to whether [defendant] should have known of the

fraud; they do not reflect actual knowledge of fraud”); see also

In re Agape Litig., 773 F. Supp. 2d 298, 313 (E.D.N.Y. 2011)

(“Under Second Circuit case law, [defendant]’s knowledge that

[company] was acting improperly in one capacity does not raise a

                                   18
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 19 of 26



strong inference that [defendant] had actual knowledge of the

underlying fraudulent scheme.”).        “[W]here the well-pleaded

facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has

not ‘show[n]’—‘that the pleader is entitled to relief.’” Lynch,

952 F.3d at 74 (quoting Iqbal, 556 U.S. at 679) (emphasis in

original).   “To present a plausible claim, the pleading must

contain something more than a statement of facts that merely

creates a suspicion of a legally cognizable right of action.”

Id. (quoting Twombly, 550 U.S. at 555) (alterations and internal

quotation marks omitted).

     Plaintiffs argue that Franey’s extensive business

experience prior to joining CodeSmart and their allegation that

she devoted “100% of her work time to the company” plausibly

alleges that she must have known or consciously avoided knowing

of Shapiro’s fraud.   This argument is not persuasive.        Aside

from the June 2013 press release discussed above, Plaintiffs do

not offer any non-conclusory factual assertions regarding

Franey’s involvement in drafting the relevant issuances, or her

awareness that the issuances included materially false or

misleading information.    As explained in the MTD Order,

“[a]llegations that are conclusory or unsupported by factual

assertions are insufficient.” ICD Capital, 2020 WL 815733, at *7

(citing ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99

                                   19
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 20 of 26



(2d Cir. 2007)); see also Berman, 2011 WL 1002683, at *10

(“Allegations that a defendant was reckless in not knowing of

the fraudulent conduct are not sufficient to plead aiding and

abetting fraud with particularity.”); cf. Anwar, 728 F. Supp. 2d

at 443 (finding a strong inference of conscious avoidance where

“Plaintiffs allege[d] that [defendants] were aware of the roles

consolidated in [the Ponzi scheme operated by Bernard Madoff],

the lack of transparency into his operations, his family

members’ involvement in key positions at his firm, his lack of

segregation of important functions, his use of an unknown

auditing firm, his use of paper trading records, and his

implausibly consistent investment returns”).

     Second, the SAC’s non-conclusory allegations also fail to

demonstrate how Franey substantially assisted Shapiro’s fraud.

“Substantial assistance exists where ‘(1) a defendant

affirmatively assists, helps conceal, or by virtue of failing to

act when required to do so enables the fraud to proceed, and (2)

the actions of the aider/abettor proximately caused the harm on

which the primary liability is predicated.’” Berman, 2011 WL

1002683, at *10 (quoting UniCredito Italiano SPA v. JPMorgan

Chase Bank, 288 F. Supp. 2d 485, 502 (S.D.N.Y. 2003)).

Regarding Franey’s failure to correct the June 2013 press

release—which, as discussed above, merely speculates that such

action was necessary—Plaintiffs’ conclusory assertion that

                                   20
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 21 of 26



“corrective action would have been a red flag or warning,” (SAC

¶¶ 60, 145, 163), is not sufficient, on its own, to allege

proximate cause of their decision to purchase CodeSmart

securities because the SAC also alleges that CodeSmart issued

numerous other press releases during the relevant time period,

(id. ¶ 61), and there were numerous other significant and false

communications that were issued after the June 2013 press

release, such as the PPM and SEC filings.

     Likewise, Plaintiffs’ other non-conclusory allegation—that

neither Franey, CodeSmart, or Shapiro filed a registration

statement with the SEC—fails to demonstrate how Franey enabled

the fraud to succeed because, as the SAC repeatedly makes clear,

the fraud was to induce Plaintiffs to purchase CodeSmart stock

via the PIPE.   Franey’s failure to file the registration

statement after the purchases were complete had nothing to do

with whether or not the fraud would succeed.        Indeed, by that

point, Plaintiffs allege that it already had.

          C.    Derivative Claims

                 1.   Choice of Law

     As with the FAC, the parties do not dispute that Florida

law governs Plaintiffs’ derivative claims against Franey because

Florida is CodeSmart’s state of incorporation.        Accordingly, the

Court once again applies Florida law to its analysis of the

sufficiency of Counts III and IV.

                                    21
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 22 of 26



     Under Florida law, “a district court may properly deny

leave to amend [a] complaint under Rule 15(a) when such

amendment would be futile.” Hall v. United Ins. Co. of Am., 367

F.3d 1255, 1262–63 (11th Cir. 2004).      “[D]enial of leave to

amend is justified by futility when the complaint as amended is

still subject to dismissal.” Id. (quotation marks omitted).

                2. Franey’s Breach of Fiduciary Duties Owed to
                CodeSmart

     In Florida, “[t]he elements of a cause of action for breach

of fiduciary duty are: (1) the existence of a duty; (2) breach

of that duty; and (3) damages flowing from the breach.” Lee

Mem’l Health Sys. v. Blue Cross & Blue Shield of Fla., Inc., 248

F. Supp. 3d 1304, 1316 (M.D. Fla. 2017) (citing Cassedy v.

Alland Inv. Corp., 128 So. 3d 976, 978 (Fla. 1st Dist. Ct. App.

2014)).   “[A]ctual damage to the corporation must be alleged in

the complaint to substantiate a stockholders’ derivative

action.” Schein v. Chasen, 313 So. 2d 739, 746 (Fla. 1975).

Where a claim sounds in fraud, “courts have consistently found

that Rule 9(b) is also applicable,” even “to torts that are not

even necessarily fraudulent—such as a breach of fiduciary duty—

as long as their underlying factual allegations include

averments of fraud.” Ctr. for Individual Rights v. Chevaldina,

No. 16 Civ. 20905 (EGT), 2018 WL 1795470, at *7 (S.D. Fla. Feb.

21, 2018) (collecting cases), report and recommendation adopted,


                                   22
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 23 of 26



No. 16 Civ. 20905 (JLK), 2018 WL 3687559 (S.D. Fla. May 24,

2018).   “The failure to satisfy Rule 9(b) is a ground for

dismissal of a complaint.” U.S., ex rel., Shurick v. Boeing Co.,

330 F. App’x 781, 783 (11th Cir. 2009) (per curiam).

     The MTD Order dismissed Plaintiffs’ breach of fiduciary

duty claim because (1) the FAC failed to allege non-conclusory

and particularized facts regarding breach—i.e., Franey’s

purported wrongful conduct—in relation to the false statements

communicated to outside investors; and (2) Plaintiffs’ only non-

conclusory allegation regarding a possible breach by Franey—

i.e., her failure to file a registration statement—was only

alleged to have caused damages to Plaintiffs, not CodeSmart. ICD

Capital, 2020 WL 815733, at *8–9.

     As before, setting aside Plaintiffs’ insufficiently pleaded

allegations, the SAC’s remaining non-conclusory assertions once

again do not plausibly allege the damages element of a

permissible derivative cause of action.       Accordingly, leave to

amend Count III is denied as futile.

     First, the SAC does not plausibly allege that Franey’s

failure to correct the June 2013 press release harmed CodeSmart

by, for example, causing the company to lose customers or to

incur additional expenses.     Plaintiffs argue that CodeSmart’s

stock price plummeted to $0.01 because of Franey’s failure to

act (and Shapiro’s fraud), but Plaintiffs’ argument is fatally

                                   23
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 24 of 26



undermined by the SAC’s other allegations that CodeSmart already

was a failing business by July and August 2013, when the

company’s stock began its freefall.      (SAC ¶ 114 (stating that on

July 12, 2013, CodeSmart filed an amended Form 8-K listing only

$6,000 in total assets, $7,600 in revenue and a net loss of

$103,141); id. ¶ 70 (stating that in August 2013, “CodeSmart

file[d] a Form 10-Q with the SEC stating that the company did

‘not have sufficient funds to fully implement its business plan’

and that if they did not obtain the funds, CodeSmart ‘may need

to curtail or cease its operations until such time as it has

sufficient funds’”).)    Instead, the SAC focuses on the harm that

Franey’s (and Shapiro’s) alleged misconduct caused to

Plaintiffs—indeed, both derivative counts assert that, “[a]s a

result of Franey’s actions, Plaintiff[s] [not CodeSmart]

suffered damages in an amount to be determined at trial.”          (SAC

¶¶ 199, 215.)

     Second, as discussed in the MTD Order and above, Plaintiffs

are the only entities alleged to have suffered damages as a

result of Franey’s (and CodeSmart’s) failure to file a

registration statement. See ICD Capital, 2020 WL 815733, at *9.

The SAC adds no new allegations of harm to CodeSmart because of

the failure to fulfill this contractual obligation.




                                   24
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 25 of 26



                 3. Aiding and Abetting Shapiro’s Breach of
                 Fiduciary Duties

     “Under Florida law, the elements of a claim for aiding and

abetting breach of fiduciary duty are: (1) a fiduciary duty on

the part of the primary wrongdoer; (2) a breach of that duty;

(3) knowledge of the breach by the alleged aider and abettor;

and (4) substantial assistance or encouragement of the

wrongdoing by the alleged aider and abettor.” Am. Axess Inc. v.

Ochoa, No. 18 Civ. 360 (GAP), 2018 WL 2197693, at *2 (M.D. Fla.

May 14, 2018).

     In order for a claim of aiding and abetting to survive
     a motion to dismiss, the plaintiff must allege that the
     defendant had actual knowledge of the underlying
     wrongdoing. While the element of actual knowledge may
     be alleged generally, the plaintiff still must accompany
     that general allegation with allegations of specific
     facts that give rise to a strong inference of actual
     knowledge regarding the underlying fraud.     Conclusory
     statements   that   a  defendant   actually   knew   are
     insufficient to support an aiding and abetting claim
     where the facts in the complaint only suggest that the
     defendant should have known that something was amiss.

Lamm v. State St. Bank & Tr. Co., 889 F. Supp. 2d 1321, 1332

(S.D. Fla. 2012) (alterations, citations, and internal quotation

marks omitted), aff’d, 749 F.3d 938 (11th Cir. 2014).

     As discussed in the MTD Order and above, Plaintiffs’

conclusory allegations fail to plausibly allege that Franey had

actual knowledge of Shapiro’s misconduct or that she

affirmatively assisted or encouraged his wrongdoing. See ICD




                                   25
     Case 1:14-cv-08355-JFK Document 92 Filed 07/13/20 Page 26 of 26



Capital, 2020 WL 815733, at *9.      Accordingly, leave to amend

Count IV is denied as futile.

             D.   Claims Against CodeSmart

     Having denied leave to amend Plaintiffs’ derivative claims

against Franey, the Court also must deny leave to amend

Plaintiffs’ claims as to nominal defendant CodeSmart because

Plaintiffs do not bring any direct claims against the company

and no derivative causes of action survive. See id. (dismissing

claims against CodeSmart).

     IV.     Conclusion

     For the reasons set forth above, Plaintiffs’ motion for

leave to file a second amended complaint is DENIED.

     It is FURTHER ORDERED that, because Plaintiffs have had a

full opportunity to amend their complaint to make it viable,

Plaintiffs’ claims against Franey and CodeSmart are dismissed

with prejudice.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 83 and close this case.

SO ORDERED.

Dated:     New York, New York
           July 13, 2020




                                   26
